The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 40, 42-52, 54, 55, 60, 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for the line of sight limitations. No support was cited, and only a passing mention of the concept is made in the context of electrodeposition.

Claims 40, 42-52, 54, 55, 60, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Stringaro 5162288, alone or taken with Capel article.
Stringaro teaches, especially in col. 2-3, a catalyst coated static mixer reactor. Low pressure drop is taught. It is taught to adjust the pore area for optimum gas flow. The heat transfer is attained by virtue of the composition of the mixers. While the exact parameters are not explicitly taught, they are obvious to optimize gas flow. As to the aspect ratio, a long reactor is obvious to provide multiple modules and heat exchangers. The catalyst arrangement is obvious to provide a large surface, noting that figures 1 and 3 show non-aligned holes and non-aligned paths. How the coating was made (claims 42, 43, 61) is of no moment. Claim 45 is obvious when suitable for the reaction, noting that claim 5 of Stringaro includes all metals. Claim 47 is obvious to provide a large surface area for the catalyst. Figure 3 shows claim 48. Claim 51 is obvious as a matter of scale. Claim 55 is obvious to control the reaction and reagent inputs. .
It is further noted that the Capel article teaches, especially on pg. 4584, a long reactor having an AM static mixer. Using it and the reactor described is an obvious expedient to provide good gas flow to a chemical reactor.

s 40, 42-52, 54, 55, 60, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Tonkovich et al. 20070017633 alone or taken with Capel article.Tonkovich teaches, especially on pg. 4-6, 17, 18 and the figures (note the similarity of fig. 2e to the present drawings), a micro-reactor having a catalytic static mixer. Comments above apply; since the elements appear to have essentially the same geometry, the heat and flow and LOS characteristics are deemed met or at least obvious based upon the teachings of Tonkovich. The aspect ratio is not taught (see pg. 38), however is obvious to provide a relatively large catalytic residence time.
It is further noted that the Capel article teaches, especially on pg. 4584, a long reactor having an AM static mixer. Using it and the reactor described is an obvious expedient to provide good gas flow to a micro-reactor.

Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive.
The similarity of the figures (especially Tonkovich) to the present ones indicate that the line-of-sight limitation is possessed, even though it is not discussed. The manner in which the coating was made is not relevant to the apparatus feature claimed, as it does not impart actual structural limitations. Stringaro figure 3 actually shows a non-LOS arrangement, since the holes are not in a straight line. It is not clear why fig. 4 supposedly shows LOS of flow path. In regards to fig. 13 of Tonkovich, present figure 7A shows essentially the same thing; a module being plugged into a reactor. The fact that the module is inserted straight doesn’t mean that the internal meshes within the module are linear. The respective coating processes are not germane to the apparatus parts, and the present specification contemplates coating processes which work effectively only with mixers having LOS paths for the sprays. It is not necessary for the references to explicitly discuss the claimed features; they need only reasonably suggest them to one of ordinary skill.

/STUART L HENDRICKSON/
Primary Examiner, Art Unit 1736